DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “in response to said sensor detecting the operator’s hand rotating as a tangent around said rounded surface” is not supported by the original specification of 14/088458. Paragraph [0129] of US 2014/0081521 A1, publication of 14/088458, only discloses “the driver tilts palm 452 along the rounded corner formed by steering column 407. In some 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 23, 27 and 29, the limitation ““in response to said sensor detecting the operator’s hand rotating as a tangent around said rounded surface” indefinite, because it is unclear how the operator’s hand rotating as a tangent around the rounded surface, while the specification of the present application only discloses titling the palm downward and touching a higher portion of column tilts the mirror upwards and tilting the palm to be more vertical tilts the mirror downward. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 24-26 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suggs (US 2004/0252389 A1) in view of Blank et al. (US 2014/0022390 A1).
As to claims 22, 26 and 28, Suggs discloses an adjustable mirror/non-transitory computer readable storage medium, comprising: an adjustable mirror (Fig. 4, 120, 122), comprising: a mirror within a fixed housing (Fig. 1, 12, 14), whereby at least one angle of the mirror relative to the housing is adjustable; electrical equipment (para. 0042) within the housing and attached to the rear of said mirror, operative to adjust the at least one angle of said mirror; a processor (Fig. 4, 104) that receives the sensor outputs and that controls said electrical equipment; memory (Fig. 4, 106) ; and a program stored in said memory and configured to be executed by said processor, the program including instructions causing said processor to control said electrical equipment to adjust the at least one angle of said mirror in response to the sensor outputs (para. 0041-0042).
Suggs does not explicitly disclose a rounded surface projecting toward an operator of said mirror; a sensor operative to generate outputs for detecting the operator's hand following said rounded surface. However, Blank teaches a rounded 
As to claims 24-25, Suggs further discloses said mirror is a vehicle side-view mirror (Fig 1, 12, 14) and the placement of rounded surface as the hub of a steering wheel is just a design choice, because buttons placed on the hub of a steering wheel for adjusting vehicle accessories settings is well known.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564.  The examiner can normally be reached on M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661